Citation Nr: 1502404	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  13-00 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for degenerative joint disease, left knee as secondary to the service connected disability of impairment, right knee, postoperative ("left knee disability").  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, M.D. 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 
INTRODUCTION

The Veteran had active military duty from February 1987 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from July 2012 Rating Decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2014, the Veteran testified during a travel board hearing was held before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing is included in the claims file.  

The issue of depression has been raised by the record in an August 2014 statement at the Veteran's hearing.  He testified that his right and left knee disabilities are causing him to be depressed and sad.  However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

For the reasons discussed below, the Board has determined that additional development, with ensuing delay, is unfortunately required prior to the adjudication of this issue.  

The Veteran filed a claim for service connection for a left knee disability, secondary to his service connected right knee disability.  The Veteran was granted service connection in a July 2012 rating decision.  The Veteran was assigned a non-compensable rating for his left knee disability, because there was x-ray evidence of arthritis without evidence of limited or painful motion.  
On the Veteran's substantive appeal, he stated that he wanted another VA examination.  He believes that he told the examiner that he does have pain on motion when he walks, sits and stands for extended periods of time.  The Veteran also testified at a Board Hearing in August 2014.  At this hearing, he testified that his knee has become unstable; it hurts all the time especially in the winter months.  He also reported that his knees give out and he has fallen on numerous occasions.  

The Veteran's most recent VA examination was in June 2012.  At that time, he was diagnosed with bilateral degenerative joint disease of the knees.  At this examination, the Veteran had full flexion and extension of the knee with no evidence of painful motion.  However, since it has been several years since the Veteran's last VA examination and considering his complaints of giving way and pain on motion, the Board has determined a remand for an updated VA examination to evaluate the current level of the Veteran's left knee disability is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any recent treatment records pertaining to the disability on appeal that have not been associated with the claims file or scanned into "VBMS" including any updated VA treatment records from the Central Texas VAMC since September 2014.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left knee disability.  Full range of motion measurements for flexion and extension should be provided.  It should be noted whether the Veteran has pain on motion, giving way, instability, and any other type of functional loss of the left knee, in addition to identifying all impairment associated with the Veteran's left knee disability.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.

3.  After completing the above, readjudicate the Veteran's claims of entitlement to an initial compensable evaluation for left knee disability.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






